Citation Nr: 0316984	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  02-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly compensation based upon 
need for aid and attendance.

2.  Entitlement to service connection for pulmonary 
hypertension, including as secondary to a service-connected 
disability.

3.  Entitlement to service connection for residuals of a 
stroke, including as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Douglas, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1948 to September 1960.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


REMAND

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  VAOPGCPREC 11-2000.  A review of the record 
shows the veteran was adequately notified of the VCAA in 
regard to his claims by correspondence dated in February 2001 
and March 2003.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran's July 2000 correspondence 
may be construed as a notice of disagreement from the RO's 
June 2000 denial of service connection for pulmonary 
hypertension and residuals of a stroke.  As a statement of 
the case has not been issued as to these matters, they must 
be remanded for appropriate development.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The Board further finds that the veteran's service connection 
claims are "inextricably intertwined" with the issue 
developed on appeal.  It is significant to note that should 
it ultimately be established that the claimed disorders are 
related to service or to a service-connected disability such 
a determination could affect the outcome of the present issue 
on appeal.  The Court has held that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

The Board also notes that in claims for disability 
compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  The available medical evidence in this 
case does not sufficiently address whether or not the 
veteran's service-connected disabilities, without 
consideration of his nonservice-connected disabilities, would 
require a need for aid and attendance.  Therefore, an 
additional medical examination should be obtained for an 
adequate determination.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  As the issues of entitlement to 
service connection for pulmonary 
hypertension and residuals of a stroke 
are deemed to be "inextricably 
intertwined" with the issue on appeal, 
the RO should take appropriate 
adjudicative action and provide the 
appellant and his representative notice 
of the determination and the right to 
appeal any unfavorable determination.  If 
a timely notice of disagreement is filed, 
the appellant should be furnished a 
statement of the case and given time to 
respond.

2.  The RO should arrange for the veteran 
to be afforded an appropriate VA 
examination to determine whether it is at 
least as likely as not that the veteran's 
service-connected disabilities alone, 
without consideration of his nonservice-
connected disabilities, require for aid 
and attendance.  Any studies or tests 
necessary for an adequate opinion should 
be conducted.  The claims folder and a 
copy of the provisions of 38 C.F.R. 
§ 3.352(a) must be made available to, and 
reviewed by, the examiner.  A complete 
rationale should be provided for any 
opinion given.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

